Citation Nr: 0420666	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.  

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the noncompensable rating for right ear 
hearing loss and that denied entitlement to service 
connection for Meniere's disease.  

The issue of entitlement to service connection for Meniere's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The January 2002 and November 2002 audiological examinations 
demonstrate no more than Level II hearing impairment in the 
right ear and no more than Level I hearing impairment in the 
left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss are not met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
Diagnostic Codes 6100-6110 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The increased rating claim may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA audiological examinations in January 
2002 and November 2002 and a VA general medical examination 
in January 2002.  The veteran and his representative filed 
several lay statements with the RO.  After the veteran's 
December 2002 substantive appeal requested a video hearing 
before the Board, the RO's December 2003 letter provided 
timely notice of a scheduled January 2004 video Board hearing 
and was mailed to the veteran at his last known address of 
record.  38 C.F.R. § 19.76 (2003).  The veteran is presumed 
to have received the December 2003 letter because it was not 
returned in the mail.  The law requires only that the VA mail 
a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  The veteran failed to appear at the January 2004 
video Board hearing.  The veteran and his representative 
provided no reason for the veteran's absence from the 
scheduled hearing, and neither filed a motion for a new 
hearing.  The duty to assist is not a one-way street, and if 
a veteran wishes help, he cannot passively wait for it.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because a 
motion for new hearing date was not filed within fifteen days 
of the originally scheduled Janaury 2004 hearing date, the 
case will be processed as though the request for hearing had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  

The RO's March 2002 letter and the November 2002 statement of 
the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's March 2002 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
two years since March 2002, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the March 2002 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a compensable rating for right ear hearing 
loss

A July 1993 rating decision granted service connection and an 
initial noncompensable rating for right ear hearing loss from 
August 1992.  The July 1993 rating decision became final 
because the veteran received notice of the decision by letter 
dated July 8, 1993, and a notice of disagreement was not 
filed within the prescribed time period.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 
20.302 (2003).  The February 2002 rating decision continued 
the 10 percent rating, and the veteran perfected a timely 
appeal.  




An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In this case, the January 2002 VA audiological examination 
revealed puretone thresholds, in decibels, as follows: 





HERTZ

1000
2000
3000
4000
Average
RIGHT
30
30
85
95
60
LEFT
30
30
40
70
43


Speech audiometry revealed average puretone threshold of 60 
decibels and speech recognition ability of 96 percent in the 
right ear and average puretone threshold of 43 decibels and 
speech recognition ability of 96 percent in the left ear 
using the Maryland CNC list.  The puretone threshold averages 
were derived by dividing the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz by four.  See 38 C.F.R. 
§ 4.85(d).  The VA diagnosis was moderately severe 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  

The November 2002 VA audiological examination revealed 
puretone thresholds, in decibels, as follows: 





HERTZ

1000
2000
3000
4000
Average
RIGHT
30
30
85
95
60
LEFT
30
25
45
70
43


Speech audiometry revealed average puretone threshold of 60 
decibels and speech recognition ability of 96 percent in the 
right ear and average puretone threshold of 43 decibels and 
speech recognition ability of 96 percent in the left ear 
using the Maryland CNC list.  The puretone threshold averages 
were derived by dividing the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz by four.  See 38 C.F.R. 
§ 4.85(d).  The VA diagnosis was moderately severe 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  


Table VI
Numeric Designation of Hearing Impairment
Average Puretone Decibel Loss
38 C.F.R. § 4.85



PERCENT OF
DISCRIMINATION
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


The horizontal lines in Table VI represent nine categories of 
percent of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  For example, with 
percent of discrimination of 70 and average puretone decibel 
loss of 64, the numeric designation is V for one ear.  The 
same procedure is followed for the other ear.  See 38 C.F.R. 
§ 4.85.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  It 
is supposed to be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under 38 C.F.R. § 4.86.  
38 C.F.R. § 4.85(c).  


Table VIa
Average Puretone Decibel Loss
38 C.F.R. § 4.85


0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  After levels of hearing impairment are obtained 
from Table VI or VIa, the percentage evaluation is found from 
Table VII by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation for the ear having the poorer hearing.  38 C.F.R. 
§ 4.85(e).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  


Table VII
Percentage Evaluations for Hearing Impairment
(with Diagnostic Code 6100)
38 C.F.R. § 4.85

XI
100










X
90
80









IX
80
70
60








VII
I
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, which is not shown in the January 2002 and November 
2002 audiological examination reports, the rating specialist 
is to determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  38 C.F.R. § 4.86(a).  See 38 C.F.R. § 4.86(b).  
This provision was added after 1991 studies by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service identified veterans with certain patterns of hearing 
impairment that could not always be accurately assessed 
because the speech discrimination test might not reflect the 
severity of communicative functioning.  See 64 Fed. Reg. 
25,202, 25,203 (June 10, 1999).  

In any event, "puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  This average is 
used in all cases (including those in § 4.86) to determine 
the Roman numeral designation for hearing impairment from 
Table VI or VIa.  38 C.F.R. § 4.85(d) (2003).  

In January 2002, average puretone threshold was 60 decibels 
and speech recognition ability was 96 percent in the right 
ear and average puretone threshold was 43 decibels and speech 
recognition ability was 96 percent in the left ear.  In 
November 2002, average puretone threshold was 60 decibels and 
speech recognition ability was 96 percent in the right ear, 
and average puretone threshold was 43 decibels and speech 
recognition ability was 96 percent in the left ear using the 
Maryland CNC list.  This means that, in January 2002 and 
November 2002, Table VI yielded Level II hearing impairment 
in the right ear and Level I hearing impairment in the left 
ear, and those levels intersected at a 0 percent rating under 
Diagnostic Code 6100 on Table VII.  See 38 C.F.R. § 4.85(e), 
Tables VI, VII; Lendenmann, 3 Vet. App. at 349.  A higher 
rating is not warranted under the rating criteria for hearing 
loss.  

In summary, the noncompensable rating should continue.  
38 C.F.R. § 4.7.  In this case, the symptomatology associated 
with right ear hearing loss does not more nearly approximate 
the criteria for a higher evaluation.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that right ear 
hearing loss alone markedly interferes with employment or 
causes frequent hospitalizations.  The veteran successfully 
works as a biologist, and the ten days of work missed this 
past year were due to an upper respiratory infection.  
Referral for consideration of an extraschedular rating is not 
currently warranted.  


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.  


REMAND

The VA must remand the issue of entitlement to service 
connection for Meniere's disease to obtain identified private 
medical records and an addendum VA medical opinion.  In 
January 2004, the veteran identified his private physician, 
and the VA neurologist noted that the same private 
physician's records were not available for review.  These 
private medical records must be obtained before the Board 
renders a decision.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records when 
the veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

After the complete private medical records have been 
obtained, the VA has a duty to assist the veteran in 
obtaining an addendum VA medical opinion, in which the VA 
physician has the benefit of reviewing the veteran's complete 
medical records.  The VA shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO should request and associate 
with the claims file copies of the 
veteran's medical records from Dr. B., 
whom he identified at the January 2004 VA 
neurological examination.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  
Also inform the veteran that we will 
proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time for the veteran to respond.  

2.  After completion of Step #1, obtain 
an addendum medical opinion from the VA 
physician who wrote the January 2002 VA 
neurological medical opinion.  If he is 
not available, obtain an addendum medical 
opinion from another VA physician.  

The VA physician should note whether the 
claims folder was reviewed and state a 
medical opinion as to whether the 
probability is greater than, equal to, or 
less than 50 percent that Meniere's 
disease resulted from an event in active 
service from June 1967 to June 1969.  Any 
opinions expressed by the VA physician 
must be accompanied by a complete 
rationale.  

The RO should review the requested 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand, and 
if it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of Americas, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any pertinent laws and 
regulations that were used, and a full 
discussion of action taken on the claim.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



